       Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                       CRIMINAL ACTION

    VERSUS                                                         NO. 20-26

    CURTIS EMILIEN                                                 SECTION: “E” (2)



                                ORDER AND REASONS

        Before the Court is Defendant Curtis Emilien’s Motion for Separate Trial as to

Counts 1 and 2.1 The Government filed an opposition,2 and Defendant filed a reply.3

        On June 30, 2021, the Court held oral argument on Defendant’s motion. The Court

allowed the parties to file post-hearing, supplemental memorandums. On July 13, 2021,

supplemental memorandums were filed by the Government4 and by the Defendant.5

        On July 12, 2021, Defendant provided the Court with a sealed ex parte letter briefly

summarizing and explaining the nature of the testimony he may give in his defense as to

Count 1.6

                                     BACKGROUND

        Defendant is charged under a two-count superseding indictment for two separate

violations of 18 U.S.C. § 922(g), felon in possession of a firearm.7




1 R. Doc. 53.
2 R. Doc. 59
3 R. Doc. 68.
4 R. Doc. 75.
5 R. Doc. 76.
6 R. Doc. 78.
7 R. Doc. 36.


                                              1
       Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 2 of 17




        Count 1 of the superseding indictment arises out of an incident that occurred on

August 25, 2019, at the Faubourg Lafitte Apartment Complex in Orleans Parish.8

Defendant is seen on camera wielding and shooting a firearm at an alleged attacker.9

Defendant asserts he plans to claim affirmative self-defense with respect to Count 1, and

that he may testify in his own defense.10

        On or about April 28, 2020, Jefferson Parish Law enforcement responded to a

license plate recognition camera reading of a stolen vehicle.11 The officers located the

vehicle while it was stopped at a convenience store in Kenner, Louisiana.12 Upon

approaching the vehicle, a man, later identified as Defendant, was seen exiting the

passenger side of the vehicle.13 Defendant fled on foot, but was later apprehended.14 An

inventory search of the stolen vehicle revealed an AR-15 on the floorboard of the

backseat.15 The April 2020 incident forms the basis for Count 2 of the superseding

indictment.16 Defendant does not wish to testify with respect to Count 2.17

        On February 20, 2020, Defendant was charged with Count 1 pursuant to a single-

count indictment.18 On November 20, 2020, the federal grand jury returned a two-count

superseding indictment, charging Defendant with Counts 1 and 2.19




8 R. Doc. 53-1 at p. 2; R. Doc 53-2 at p. 4; R. Doc. 75, Exhibit A. Exhibit A to R. Doc. 75 is a manually attached
disc containing video surveillance footage of the August 2019 Faubourg Lafitte Apartment Complex
shootout. See R. Doc. 77.
9 See R. Doc. 75, Exhibit A.
10 R. Doc. 53-1 at p. 2.
11 R. Doc. 53-3 at p. 6.
12 Id.
13 Id.
14 Id.
15 Id.
16 R. Doc. 36.
17 R. Doc. 53-1 at p. 8.
18 R. Doc. 1.
19 R. Doc. 36.


                                                        2
       Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 3 of 17




        The motion for severance of the trial of counts 1 and 2 was filed by Defendant on

May 5, 2021.20

                                        LEGAL STANDARD

        The instant motion to sever presents two separate questions.21 The first is whether

Counts 1 and 2 are properly joined in the superseding indictment.22 If so, the next

question is whether joinder is so prejudicial as to warrant separate trials.23 The Court

addresses each question in turn.

        When reviewing a motion to sever, the preliminary inquiry is whether joinder was

proper as a matter of law under Rule 8.24 When an indictment charges a single defendant

with multiple offenses, Rule 8(a) governs the propriety of joinder.25 Rule 8(a) is to be

broadly construed in favor of initial joinder.26 Rule 8(a) states the charging document

        may charge a defendant in separate counts with 2 or more offenses if the
        offenses charged—whether felonies or misdemeanors or both—are of the
        same or similar character, or are based on the same act or transaction, or
        are connected with or constitute parts of a common scheme or plan.27

        Even when initial joinder of offenses is proper under Rule 8(a), if it appears a

defendant will be unfairly prejudiced by the joinder of offenses, Rule 14 provides the court

may order separate trials.28 The district court has discretion when deciding a motion to

sever under Rule 14, and will not be reversed for denial of a severance unless there is




20 R. Doc. 53.
21 See generally R. Doc. 53, 53-1.
22 See Fed. R. Crim P. 8.
23 See Fed. R. Crim. P. 14.
24 United States v. Holloway, 1 F.3d 307, 310 (5th Cir. 1993).
25 See Fed. R. Crim P. 8(a).
26 United States v. Fortenberry, 914 F.2d 671, 675 (5th Cir. 1990), cert. denied, 113 S.Ct. 1333 (1991).
27 Fed. R. Crim. P. 8(a).
28 Fed. R. Crim. P. 14(a). See United States v. Stouffer, 986 F.2d 916, 924 (5th Cir. 1993), cert. denied, 114

S.Ct. 115 (1993).

                                                      3
       Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 4 of 17




“clear prejudice to the defendant.”29 A defendant seeking severance under Rule 14 must

overcome "significant obstacles."30 Neither a quantitative disparity in the evidence nor

the presence of a spillover effect requires severance.31 A carefully tailored jury instruction

will normally cure any risk of prejudice.32 To the extent limiting instructions cannot

eliminate that risk, the district court must consider whether any remaining prejudice

outweighs the interests of judicial economy.33 When offenses are properly joined under

Rule 8, "a district court should grant a severance under Rule 14 only if there is a serious

risk that a joint trial would compromise a specific trial right of one of the defendants, or

prevent the jury from making a reliable judgment about guilt or innocence."34

                                     LAW AND ANALYSIS

I.      The initial joinder of offenses was proper under Rule 8(a).

        Defendant argues Counts 1 and 2 are misjoined under Rule 8(a) because the counts

are not of the same or similar character.35 Defendant argues the Fifth Circuit follows a

“holistic” approach to Rule 8(a)’s “same or similar character” prong.36 Defendant argues

courts applying the holistic approach generally “refuse to permit joinder unless the

offenses have some logical connection beyond a generic similarity in type or class,” and

“nearly all consider whether the charges joined involve common evidence and whether

the offenses were allegedly committed close in time.”37 Defendant relies on United States



29 See United States v. Holloway, 1 F.3d 307, 310 (5th Cir. 1993) (citing United States v. MacIntosh, 655

F.2d 80, 84 (5th Cir. 1981), cert. denied, 455 U.S. 948 (1982).
30 United States v. McRae, 702 F.3d 806, 821 (5th Cir. 2012).
31 United States v. Krout, 66 F.3d 1420, 1430 (5th Cir. 1995).
32 Zafiro v. United States, 506 U.S. 534, 539 (1993).
33 See McRae, 702 F.3d at 821—22.
34 Zafiro, 506 U.S. at 534.
35 R. Doc. 53-1 at p. 8.
36 Id. at p. 10.
37 Id. (quoting Matthew Deates, Righting Categorical Wrongs: A Holistic Solution to Rule 8(a)’s Same-or-

Similar-Character Prong, 85 U. CHI. L. REV. 827, 844 (2018)).

                                                   4
       Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 5 of 17




v. Jawara, a Ninth Circuit case, as an example of a court applying the “holistic” approach

to Rule 8(a)’s same or similar character prong.38 The court in Jawara concluded an

immigration document fraud offense and a marriage-related immigration fraud offense

were not of the same or similar character under Rule 8(a) because the court interpreted

same or similar as meaning “something beyond facial similarity of subject matter.”39 The

court in Jawara noted it was “uncomfortable with a Rule 8 ‘same or similar character’

inquiry that wholly ignores factors relevant to the question of similarity, such as temporal

proximity, physical location, modes of operation, identity of the victims, likelihood of

evidentiary overlap, and the like.”40

        Defendant cites United States v. Holloway for his contention that, when applying

Rule 8(a)’s same or similar character prong, the Fifth Circuit follows the more liberal,

holistic approach, rather than a literal approach.41 Defendant argues the Fifth Circuit in

Holloway signaled it follows a holistic approach because the court in that case

“considered the temporal and evidentiary overlap of the two counts in its Rule 8

analysis.”42

        In Holloway, the Fifth Circuit held the district court committed reversible error in

denying Holloway’s motion for severance of robbery charges from a felon in possession

of a firearm charge.43 Between October 30, 1991, and December 9, 1991, several robberies

were committed at food stores in Fort Worth, Texas.44 Approximately two months after


38 R. Doc. 53-1 at p. 9; R. Doc. 76 at p. 3.
39 United States v. Jawara, 474 F.3d 565, 577 (9th Cir. 2007).
40Id. Defendant mentions United States v. Coleman, a Seventh Circuit case, as representative of the “literal

approach.” The literal approach compares the joined offenses for categorical, rather than evidentiary,
similarity to determine whether initial joinder was proper under Rule 8(a)’s same or similar character
prong. See Coleman, 22 F.3d 126 (7th Cir. 1994).
41 R. Doc. 53-1 at p. 10-11; R. Doc. 76 at p. 2.
42 R. Doc. 76 at p. 2.
43 United States v. Holloway, 1 F.3d 307, 308 (5th Cir. 1993).
44 Id.


                                                     5
        Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 6 of 17




the date of the last robbery, Holloway was arrested for his alleged involvement in the

robberies.45 The arresting officers found a firearm on Holloway’s person at the time of his

arrest for the robberies.46 Holloway was later charged with offenses related to the

robberies and also for being a felon in possession of a firearm at the time of his arrest.47

Holloway moved to sever the weapons charge from the robbery charges, asserting the

joinder of offenses would prejudice him at trial.48 The district court denied Holloway’s

motion for severance and the charges were tried together.49 On appeal, Holloway argued

the district court erred in refusing to sever the felon in possession of a firearm charge from

the robbery charges because “the mere possession of a weapon when one is arrested,

which is unrelated to the crime for which he is arrested, is not a charge that is of the ‘same

or similar’ character as the commission of the underlying offense.”50 In reversing the

district court, the Fifth Circuit explained the charges were not properly joined under Rule

8(a) because

         the government does not contend that the weapon found in Holloway’s
         possession when he was arrested was the weapon used in the robberies.
         Furthermore, Holloway’s arrest took place almost two months after the
         most recent robbery. Thus, we can see no basis for the conclusion that this
         count of Holloway’s indictment was the same as the robbery counts, or that
         it was based on the robberies, or that it was part of a common scheme or
         plan involving the charged robberies.51

         Holloway did not involve joinder of two counts charging violations of the same

criminal statute; rather, Holloway involved joinder of violations of two completely

different criminal statutes, which were not part of a common plan, scheme or transaction.


45 Id.
46 Id.
47 Id.
48 Id. at 309.
49 Id.
50 Id. at 310.
51 Id. at 311.


                                              6
       Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 7 of 17




The Court finds no evidence the Fifth Circuit has adopted the holistic approach applied

by the Ninth Circuit in Jawara.

       In this case, the offenses joined in the superseding indictment involve violations of

the exact same statute, namely 18 U.S.C. § 922(g)(1). “The Fifth Circuit has found that

crimes are of the same or similar character when counts charge violations of the same

criminal statute, and further, that under such circumstances, a logical relationship

between the counts exists.”52 The Court finds this case is more analogous to United States

v. Blake53 than to Holloway. In Blake, the defendant was charged under a seven-count

indictment and was convicted on all counts.54 On appeal, he argued the indictment

“improperly joined two groups of offenses.”55 Blake argued the first group concerned his

“unlawful possession and acquisition of firearms in March 1989,” while the second group

concerned “the events surrounding his arrest on April 12, 1990,” and the firearms seized

from his apartment after his April 12, 1990 arrest.56 In finding the district court did not

err in denying Blake’s motion to sever the two groups of offenses, the Fifth Circuit

explained that

       Both groupings of offenses contain the identical charge of unlawful
       possession of firearms by an illegal alien. Joinder was permissible under
       Rule 8(a).57




52 United States v. Alexander, No. CRIM.06-60074-01, 2008 WL 2130179, at *3 (W.D. La. May 17, 2008)

(citing United States v. Duarte, 52 F.3d 1067 (5th Cir.1995) (unpublished) and United States v. Dillon,
2006 WL950104 (E.D.La.2006) (finding counts properly joined because the alleged rapes violated the same
statute).
53 United States v. Blake, 941 F.2d 334 (5th Cir. 1991).
54 Id. at 337.
55 Id.
56 Id.
57 Id. at 338.


                                                  7
       Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 8 of 17




        In this case, too, both offenses contain “the identical charge of” being a felon in

possession of a firearm.58 In United States v. Walton,59 another court in this district relied

on Blake. Walton moved to sever the first group of counts against him from the second

group of counts.60 Each group of counts related to carjacking offenses, with the first group

arising out of a carjacking that took place on June 9, 2004, and the second group arising

out of a carjacking that took place on January 9, 2007.61 The defendant argued Holloway

counseled for a severance of the two groups of counts.62 The court stated “[w]hen offenses

are joined as having the ‘same or similar character,’ the offenses need only be similar in

category, not in evidence.”63 The court found, as in Blake, the two groupings of offenses

were properly joined because both groups involved violations of the same criminal

statutes.64

        The Court finds Counts 1 and 2 of the superseding indictment were properly joined

under Rule 8(a) as offenses of the “same or similar character” because Counts 1 and 2

both involve violations of 18 U.S.C. § 922(g)(1).

II.     The defendant has demonstrated the requisite level of prejudice to
        warrant severance under Rule 14.

        Having concluded Counts 1 and 2 are properly joined under Rule 8(a), the Court

now considers whether severance is nevertheless warranted under Rule 14.65 Defendant

argues “the tremendous risk of serious prejudice in this case is far too large to justify the

slight—indeed, nearly nonexistent—efficiencies of a joint trial.”66 Defendant argues


58 Id.
59 United States v. Walton, No. 09-cr-157, 2011 WL 3665145 (E.D. La. Aug. 19, 2011).
60 Id.
61 Id. at *5.
62 Id. at *6.
63 Id. (internal quotations omitted)
64 Id at *7.
65 Fed. R. Crim. P. 14.
66 R. Doc. 53-1 at p. 15.


                                                   8
       Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 9 of 17




judicial economy does not favor joinder because “there is no substantial overlap in

evidence” and “the evidence necessary to prove each of the offenses would be inadmissible

in a trial of the other.”67

        Defendant argues the efficiency gains are minimal because, given that the offenses

involve different underlying facts, there is likely to be little overlapping evidence or

witness testimony.68 In fact, Defendant argues there is no overlapping evidence, “except

for Mr. Emilien’s prior conviction,” the existence of which will be stipulated, in

accordance with his rights under Old Chief v. United States.69

        As to prejudice, Defendant argues there are several issues which, considered

cumulatively, render a joint trial not only prejudicial, but unconstitutional.70 First,

Defendant argues there is a high risk of prejudice because “the prosecution’s evidence…

with respect to Count 1 would not be admissible at trial to prove his guilt of Count 2 and

vice versa.”71 Defendant argues, if this matter proceeds to a joint trial, the jury is “highly

likely to draw impermissible inferences about Mr. Emilien’s bad character or propensity

to commit crime based solely on its viewing of the presentation of evidence as to both

incidents.”72 Defendant further argues there is an added risk of prejudice in this case due

to the fact that both charges involve bad acts of the same nature, meaning, there is a risk

“the jury will conclude that Mr. Emilien possessed a gun on one occasion because he

possessed it on another and, therefore, dismiss his self-defense on Count 1 and dismiss

his claim of innocence on Count 2 by cross-contaminating evidence as to the two, wholly



67 Id.
68 Id. at pp. 15, 20.
69 Id. at p. 20. See Old Chief v. United States, 519 U.S. 172, 174 (1997).
70 R. Doc. 53-1 at p. 16.
71 Id. at p. 19.
72 Id. at p. 18.


                                                       9
      Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 10 of 17




separate counts.”73 Defendant also argues, if the charges are tried together, there is a

serious risk the jury will conclude he is dangerous and discount his self-defense claims

with respect to Count 1.74 In addition, Defendant argues there is a risk of prejudice

because “the jury will be forced to grapple with the application of widely variant governing

legal principles,”—namely, actual possession and self defense as to Count 1, and

constructive possession and failure to prove each element of the crime charged as to

Count 2.75 Finally, Defendant argues that trying Counts 1 and 2 in a single trial “will

impermissibly interfere with Mr. Emilien’s right to take the stand in his own defense,

bringing that right into direct conflict with his privilege against self-incrimination and

his right to remain silent, as well as his right not to have a jury hold that silence against

him.”76

        The prosecution argues the Defendant “has failed to meet his burden of showing

actual prejudice he will suffer from having these counts tried together, and judicial

economy will best be served by a single presentation of the evidence.”77 With respect to

judicial economy, the prosecution argues the two felon in possession charges will “require

substantially similar evidence and the same jury instructions.”78 The prosecution argues

this case presents far less of a risk of prejudice than in United States v. Hunstberry,79 a

case in which the Fifth Circuit upheld the district court’s denial of a motion to sever. The

defendant in Hunstberry claimed the felon in possession of a firearm count would subject

him to prejudice as to his drug counts, because the jury would be exposed to evidence of


73 Id. at p. 21.
74 Id.
75 R. Doc. 53-1 at p. 21–22.
76 Id. at p. 22.
77 R. Doc. 59 at p. 6.
78 Id.
79 956 F.3d 270 (5th Cir. 2020).


                                             10
      Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 11 of 17




his prior conviction for the felon in possession of a firearm charge.80 The prosecution

argues the Defendant in this case has “no similar basis” for claiming severance because

Counts 1 and 2 are both felon in possession of a firearm charges, and proof of his prior

conviction is a necessary element for both counts.81 The prosecution argues Defendant’s

desire to testify as to Count 1, but not as to Count 2, does not justify severance in this case

because “self-defense is not applicable” in this case, and in any event, the Defendant has

not met his burden of showing prejudice because “the defendant fails to any identify any

‘strong need to refrain from testifying’” on Count 2.82 The prosecution further argues that

any possible “spillover effect” from proceeding to a joint trial can be cured through a jury

instruction, which the jury is presumed to follow.83

        In exercising its discretion under Rule 14, the court must weigh the interests of

judicial economy against the risk of prejudice, considering whether the defendant has

shown that a joint trial would compromise a specific trial right, or prevent the jury from

making a reliable judgment about guilt or innocence.84 To show unfair prejudice, the

Defendant must show more than that a separate trial would offer him a better chance of

acquittal.85

        In United States v. Duarte, Duarte was convicted by a jury of two counts of being

a felon in possession of a firearm, and he appealed the trial court’s denial of his motion to

sever the two counts for trial.86 The first count, involving constructive possession, arose

when Duarte was stopped and a police officer smelled marijuana emanating from the


80 Id.
81 R. Doc. 59 at p. 7.
82 Id. at p. 8.
83 Id. at 10.
84 United States v. Mitchell, 484 F.3d 762, 775 (5th Cir. 2007).
85 United States v. Park, 531 F.2d 754, 762 (5th Cir. 1976).
86 52 F.3d 1067 at *1 (5th Cir. 1995).


                                                     11
      Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 12 of 17




vehicle Duarte was driving.87 The officer conducted an inventory search and found two

firearms in the trunk.88 The second count involved actual possession, in which an

eyewitness saw Duarte drop a pistol as he fled on foot from an apartment he was in the

process of burglarizing.89 In his motion to sever, Duarte argued prejudice because “the

jury might use evidence relevant only to one of the counts to convict Duarte on both of

the counts.”90 Specifically, Duarte argued because the second count involved an

eyewitness who saw Duarte drop a firearm, “the jury would be unable to disregard this

eyewitness testimony when it deliberated on whether Duarte constructively possessed the

two firearms found in the trunk of the Thunderbird in the first incident that was the basis

for the first count.”91 The Fifth Circuit disagreed with Duarte, finding the risk of jury

confusion and spillover was minimal, because the evidence as to each count was easy to

separate and the district court gave a jury instruction separating the two counts.92

        The risk of jury confusion and the risk of spillover evidence may well be cured

through a jury instruction in this case. And, although the Fifth Circuit has “long

recognized the obvious dangers inherent in trying a felon-in-possession count together

with other charges, as it acts as a conduit through which the government may introduce

otherwise inadmissible evidence of the defendant’s prior convictions, thereby potentially

tainting the reliability of the verdict rendered by the jury on the other counts,”93 such

concerns are absent where, as here, the fact of the prior conviction is an essential element

to each of the underlying offenses. Nevertheless, the Court is concerned that the


87 Id.
88 Id.
89 Id.
90 Id. at *3.
91 Id.
92 Id.
93 United States v. McCarter, 316 F.3d 536, 538 (5th Cir. 2002).


                                                   12
      Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 13 of 17




Defendant’s right to take the stand to testify in his own defense as to Count 1 is

impermissibly brought into conflict with his right to remain silent as to Count 2, and his

right to have the jury not use that silence against him. Severance does not become

mandatory merely because the Defendant claims he wishes to testify on one count but not

on others.94 A criminal defendant “seeking severance of charges because he wishes to

testify as to some counts but not as to others has the burden of demonstrating that he has

both important testimony to give concerning one count and a strong need to refrain from

testifying on the other.”95 The defendant must present enough information, as to the

nature of the testimony he wishes to give on one count and his reason for not wishing to

testify on the other count, to enable the court to balance the interests of judicial economy

against the defendant’s interest in having a free choice whether to testify.96

        For example, in Ballis v. United States, the defendant appealed his conviction,

arguing the joinder of obstruction of justice charges with fraud charges prejudiced his

ability to establish a defense on the obstruction charges by presentation of evidence

demonstrating he fully confessed to the investigators the extent of his guilt on the fraud

charges.97 The defendant argued the joinder deprived him of his ability to remain silent

on the fraud charges in one trial while also retaining his right to present evidence in his

own defense on the obstruction counts in a separate trial.98 The Fifth Circuit rejected the

Defendant’s claim of prejudice because he did not point out his dilemma to the trial court

with sufficient specificity, he did not provide sufficient information as to what his



94 United States v. Ballis, 28 F.3d 1399, 1408 (5th Cir. 1994) (citing Alvarez v. Wainwright, 607 F.2d 683,
685 (5th Cir.1979)).
95 Id. (citing United States v. Davis, 752 F.2d 963, 972 (5th Cir.1985)).
96 See Ballis, 28 F.3d at 1408.
97 Id.
98 Id.


                                                    13
      Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 14 of 17




testimony would be, and, moreover, on the first day of the trial, he had not yet indicated

whether he would actually testify at a severed trial.99

        In this case, video surveillance footage of the August 2019 incident, which forms

the basis for Count 1 of the superseding indictment, shows Defendant possessing and

shooting a firearm.100 Without his testimony that he was acting in self-defense, the

Defendant has no viable defense to offer with respect to Count 1. Furthermore, the

Government conceded in its memorandum that such testimony, if allowed by the Court,

would be important.101 The Defendant provided the Court with a sealed ex parte letter,

explaining the particular testimony he plans to give in support of his justification defense

as to Count 1. The Court finds Defendant has met his burden of demonstrating he has

important testimony to give concerning Count 1. As a result, the issue becomes whether

Defendant has demonstrated he has a strong need to refrain from testifying with respect

to Count 2.

        The Defendant offered in his post-hearing memorandum the following six reasons

why he does not wish to testify with respect to Count 2:

        1) The evidence with respect to Count 2 is exceptionally weak, rendering Mr.
        Emilien’s testimony and its inherent risks, put simply, not worth it and
        taking the stand plainly inadvisable.

        2) Unlike Count 1, there is no actual evidence of Mr. Emilien possessing a
        weapon that he will have to explain to the jury. The burden will be entirely


99 United States v. Ballis, 28 F.3d 1399, 1408 (5th Cir. 1994). See also Baker v. United States, 401 F.2d 958,
977 (D.C.Cir.1968)) (upholding refusal to sever in deference to defendant's desire to testify only on one
count where, immediately before trial, defendant had not decided whether to testify); United States v.
Outler, 659 F.2d 1306, 1313 (5th Cir.1981) (affirming refusal to sever where defendant “made no
explanation as to why it was important for him to remain silent as to [some] charges, other than express his
desire to do so.”), cert. denied, 455 U.S. 950 (1982); United States v. Forrest, 623 F.2d 1107, 1115 (5th Cir.
1979) (“Appellant's bare allegation that he wanted to testify with respect to one count but not with respect
to the other gave the trial judge no factual basis on which to evaluate possible prejudice.”)
100 R. Doc. 75, Exhibit A; R. Doc. 77.
101 R. Doc. 75 at p. 6 (“If the court permits this defense, the government concedes such testimony would be

important.”)

                                                     14
         Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 15 of 17




           on the prosecution and the evidence provided to the defense indicates that
           burden will be an exceptionally difficult one for the prosecution to satisfy.

           3) The defense has evidence available to it other than Mr. Emilien’s
           testimony. Indeed, the prosecution, not Mr. Emilien has evidence to answer
           for: the gun was found in the back seat next to a third person, not Mr.
           Emilien.

           4) Mr. Emilien specifically chose not to give a statement to police with
           respect to Count 2 that he will need to explain, refute or qualify—meaning,
           testimony is unnecessary and he already has indicated his desire to remain
           silent and his reasonable concern of possible self-incrimination, a right the
           prosecution now seeks to infringe.

           5) The prosecution has made abundantly clear that it intends to engage in
           ruthless impeachment practices, and Mr. Emilien’s past in particular could
           be highly prejudicial, based on the evidence available to the defense and the
           prosecution’s own allusions to his past at oral argument. There is absolutely
           no reason to subject Mr. Emilien to that exposure with respect to Count 2,
           and it would eviscerate his chance of an acquittal on a charge that, in terms
           of actual admissible evidence, is weak.

           6) Mr. Emilien has no new information of any value whatsoever to provide
           to the jury through his own testimony. He need only deny the prosecution’s
           allegations through counsel.102

           Although the Court does not know at this point whether the government’s evidence

with respect to Count 2 is “exceptionally weak,” the Court finds that, when considering

the above-listed reasons in conjunction with one another, Defendant has met his burden

of demonstrating he has legitimate reasons for not wanting to testify as to Count 2. If

Counts 1 and 2 are tried together, Defendant will be placed in an unfair, proverbial bind—

take the stand on Count 1 and suffer loss with respect to Count 2, or refuse to take the

stand and suffer loss with respect to Count 1.103 Further adding to the risk of prejudice is

the fact the jury will be likely to discount Defendant’s self-defense testimony on Count 1

if it has to grapple with the fact that Defendant has a separate firearms charge pending



102   R. Doc. 76 at pp. 16-17.
103   See, e.g., United States v. Wainwright, CRIM. A. No. 89-225, 1989 WL 87607 (E.D. La. Aug. 1, 1989).

                                                     15
         Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 16 of 17




against him in Count 2. Moreover, there is a heightened risk the jury will use Defendant’s

silence against him on Count 2 if forced to consider Defendant’s vocal defense on Count 1

in direct contrast with his silence on Count 2.

           Because Defendant has demonstrated he has “important testimony to give” with

respect to Count 1, and legitimate reasons for not testifying with respect to Count 2, the

Court finds “the defendant’s interest in having a free choice with respect to testifying”

outweighs considerations of judicial economy, which are not great in this case. The

efficiency interests realized by trying these two counts together are limited because the

only overlapping evidence is the fact that Defendant was convicted of a felony in the past,

a fact that is subject to stipulation under Old Chief v. United States. In Old Chief, the

United States Supreme Court held a district court trying a felon in possession of a firearm

case abuses its discretion if it refuses a defendant’s offer to stipulate to the fact of a prior

conviction, and instead “admits the full record of a prior judgment, when the name or

nature of the prior offense raises the risk of a verdict tainted by improper considerations,

and when the purpose of the evidence is solely to prove the element of prior conviction.”104

Defendant has indicated he will so stipulate. In oral argument, the Government

represented judicial economy will be furthered by a joint trial of Counts 1 and 2 because

the Government intends to call a single witness to testify to the interstate commerce

element on both firearm charges. The firearms involved in Count 1 (a 9 mm pistol) and

Count 2 (an AR-15) are different types of weapons. It is unclear whether the witness’s

testimony will be duplicated unnecessarily if he must testify at separate trials for Count 1

and Count 2. Even if that is the case, the Court does not find these efficiency gains to be



104   Old Chief v. United States, 519 U.S. 172, 174 (1997).

                                                        16
      Case 2:20-cr-00026-SM-DPC Document 79 Filed 07/29/21 Page 17 of 17




significant enough to outweigh the risk of prejudice to the Defendant. When, as here,

offenses are joined because of their same or similar character, there is a heightened risk

of unnecessary unfairness. “Unlike instances of joinder of offenses based on the same or

closely connected acts or transactions,” there is little time saved or efficiency gained when

“offenses that are related only by being of the same type are joined, since the offenses are

usually proven by different bodies of evidence [and], when totally unrelated, similar

offenses are joined, defendant faces a ‘considerable risk’ of prejudice.”105

                                        CONCLUSION

       IT IS HEREBY ORDERED that Defendant’s Motion for Separate Trials as to

Counts 1 and 2 is GRANTED.

       New Orleans, Louisiana, on this 29th day of July, 2021


                                              ________________________________
                                                       SUSIE MORGAN
                                                UNITED STATES DISTRICT JUDGE




105United States v. Coleman, 22 F.3d 126, 134 (7th Cir. 1994) (quoting 24 Moore's Federal Practice—
Criminal § 608.02 [2]).

                                                17
